DETAILED ACTION 

Notice of Pre-AlA or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on 4/1/22.  Applicant amended claims 15, 16, 18 and 20.  Overall, claims 15-20 are currently pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skillin the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 16, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Saitoh et al. (US 2018/0230879) in view of Ancimer et al. (US 2013/0232958).
Regarding claim 15, Saitoh discloses an emissions management system for a vehicle including an internal combustion engine and an emission aftertreatment system (EAS) that includes a close-coupled SCR unit (3) (Fig. 1, par. [0035]), the emissions management system comprising:

at least one nontransitory processor-readable storage medium (ROM) (par. [0040]) that stores one of processor-executable instructions or data; and at least one processor (CPU) (par. [0040]) communicatively coupled to the at least one nontransitory processor-readable storage medium, in operation, the at least one processor:
receives indications of NOx conversion efficiency of the close-coupled SCR unit at a plurality of temperatures at which the close coupled SCR unit is operated (see par. [0044, 0045)); causes a temperature of the close-coupled SCR unit to be increased (see Figs. 2, 10) for causing the close-coupled SCR unit to be operated at a plurality of temperatures;
stores the received indications of NOx conversion efficiency of the close-coupled SCR unit operated at a plurality of temperatures at which the close coupled SCR unit is operated in the nontransitory processor-readable storage medium (see par. [0046]); and evaluates performance of the EAS using the received indications of NOx conversion efficiency of the close coupled SCR unit at a plurality of temperatures at which the close coupled SCR unit is operated (Figs. 2, 10, par. [0046-0048)). 

    PNG
    media_image1.png
    330
    489
    media_image1.png
    Greyscale


However, Saitoh fails to disclose causing temperature of the close-coupled SCR unit to be adjusted in stepwise increments.
Since Saitoh discloses that the temperature of the close-coupled SCR unit is adjusted to be increased continuously for causing the close-coupled SCR unit to be operated at a plurality of temperatures, and measuring the NOx removal rate (i.e. NOx conversion efficiency) (see Fig. 2, 10) of the close-coupled SCR unit at a plurality of temperatures (see par. [0044, 0045]); it is obvious for one having ordinary skill in the art to realize that both causing the temperature of the close-coupled SCR unit to be increased continuously or in stepwise increments to cause the close-coupled SCR to be operated at a plurality of increased temperatures, and the mere selection of causing the temperature of the close-coupled SCR unit to be increased in stepwise increments for causing the close-coupled SCR to be operated at a plurality of temperatures would be well within the level of ordinary skill in the art.

The modified Saitoh fails to disclose that a second SCR catalyst is located downstream of the close-coupled SCR unit. Ancimer teaches that a second SCR (110) is located downtream of a close- coupled SCR catalyst (108) (Fig. 1, par. [0008}).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Saitoh by using a second SCR catalyst being located downstream of the close-coupled SCR unit as taught by Ancimer for increasing the efficiency of the SCR system to meet the internal combustion engine emissions standards (see Ancimer, par. [0002]).

Regarding claim 16, the modified Saitoh discloses the emissions management system of claim 15, Saitoh further discloses wherein at least one processor issues a diagnostic signal based on a determination that more than one of the received indications of NOx conversion efficiency of the close-coupled SCR unit operated at the plurality of temperatures varies from a threshold NOx conversion efficiency value by a predetermined amount (see par. [0049, 0052, 0074]).

Regarding claim 19, the modified Saitoh discloses the emissions management system of claim 15, Saitoh further discloses wherein at least one processor automatically controls operation of the emission aftertreatment system (i.e. controlling dosing rate of the diesel exhaust fluid to the SCR unit) (see step S108 in Fig. 5, par. [0059]) using the indications of NOx conversion efficiency of the close coupled SCR unit operated at a plurality of temperatures (see step S107 in Fig. 5, par. [0058)).

Regarding claim 20, the modified Saitoh discloses the emissions management system of claim 19, Saitoh further discloses where the at one processor initiates an adjustment of a dosing rate of the diesel exhaust fluid to the close-coupled SCR unit (see step S108 in Fig. 5, par. [0059]).

Claims 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Saitoh et al. (US 2018/0230879) in view of Ancimer et al. (US 2013/0232958) as applied to claim 15, and further in view of Hulser et al. (US 2015/0040540).

Regarding claim 17, the modified Saitoh discloses the emissions management system of claim 15; however, Saitoh fails to disclose wherein at least one processor automatically controls operation of the internal combustion engine using the indications of NOx conversion efficiency of the close coupled SCR unit operated at a plurality of temperatures.



Hulser teaches automatically controlling operation of an internal combustion engine using the indications of NOx conversion efficiency of a close coupled SCR unit (see par. [0009-0011, 0022-0024]).
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Saitoh such that one processor automatically controls operation of the internal combustion engine using the indications of NOx conversion efficiency of the close coupled SCR unit as taught by Hulser, as both Saitoh and Hulser references are directed to the same field of endeavor, an exhaust gas treatment system of an internal combustion engine. One having ordinary skill in the art would have recognized that modifying Saitoh to control operation of an internal combustion engine using the indications of NOx conversion efficiency of a close coupled SCR unit as taught by Hulser would have advantageously maintained the emissions required by law (see Hulser, par. [0024)).

Regarding claim 18, the modified Saitoh discloses the emissions management system of claim 17, Hulser further teaches adjustment of one or more of air to fuel ratio (i.e. fuel consumption), level of exhaust gas recirculation to the internal combustion engine (see par [0024]).

Response to Arguments
Applicant's arguments filed 4/1/22 have been fully considered and they are moot in
view of a new ground of rejection as set forth above. 




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272- 4866. The examiner can normally be reached on Monday -Friday from 8:30 a.m. - 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.
lf attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PHUTTHIWAT WONGWIAN, can be reached on (571) 270-5426. The fax number for this group is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/D.T./
Examiner, AU 3747


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747